Voto disidente del
Juez Asociado Señor Pérez Pimentel
San Juan, Puerto Rico, a 8 de junio de 1970
Después de leer la transcripción de la evidencia, me veo obligado a disentir.
La aparente confusión en el testimonio del policía se disipa al considerar en conjunto su declaración. El referirse el policía a que el apelante llevaba el revólver en los bolsillos obviamente se refiere a los bolsillos de la prenda de vestir que el apelante llevaba dentro del paquete. De ahí fue que el policía sacó el revólver cuando el agente de aduana le dijo que “este señor lleva algo aquí.” No dijo el policía que el revólver era Colt y luego rectificara para decir que era Brevetatta. Lo que dijo fue: “Un revólver Colt 22 marca Brevetatta, fabricación italiana.”
El revólver fue presentado y admitido en evidencia. Fue ocupado en el paquete del apelante. Su propia declaración corrobora ese hecho. Oigamos al apelante.
*131“R. — El día 4 de abril en el aeropuerto a las 8:00 de la tarde yo tenía un paquete y un gabán frente al ‘gate’ 8 y yo ando con mi hija, voy a llevarla, y entonces cuando vengo ya habían dado la salida y cojo los paquetes y salgo seguida y la echo alante. Al llegar a la aduana pongo los paquetes que tengo en la mesa y llevaba la capa y el gabán aquí y él me dice . . .
P. — Quién le dice?
R. — El de la aduana que qué era eso que hay ahí, hay que rebuscar. El viene y buscó y sacó un revólver. Yo no se de quién es eso, porque yo nuna [sic] ando y entonces sacó el revólver así y llamó al policía que viniera acá.
P. — Cuando llegó el policía dónde estaba el revólver ese?
R. — El revólver lo tenía en la mano.
P. — O sea, el policía llamó después que el agente lo tenía en la mano?
R. — Después y cuando llegó lo echó al bolsillo.
P. — Quién lo echó al bolsillo?
R. — El de la aduana y entonces le dió la capa al policía.
P. — Cuando llegó el policía lo tenía en la mano?
R. — Ya él había registrado todo.
P. — El rebuscó cuando pidió tirase todo aquello allí?
R. — Me dijo lo tirara ahí que querían rebuscarla.
P. — Ahí fue?
R. — Ahí fue.
P. — Dónde usted había dejado ese gabán y ese ‘coat’?
R. — En el banco frente al ‘gate’ 8.
P. — Por qué razón?
R. — Llevaba paquetes y eso y me era imposible llevar y fui al servicio y me era más cómodo y lo dejé puesto ahí encima.
P. — Ese revólver usted lo había puesto en ese gabán?
R. — Yo no se de qué revólver se habla. Yo no ando con nada encima.” (T.E. págs. 17 a 19.)
El conflicto en la prueba sobre si el revólver lo llevaba el apelante en su paquete, o si fue que alguien lo puso allí sin su conocimiento, fue resuelto en su contra por el juzgador de los hechos y no hay base para revocar su determinación.
Ahora bien, considero que el tribunal debió darle la oportunidad al acusado para presentar como testigo de de-fensa, según lo solicitó, al inspector de aduana que intervino *132en el registro de sus pertenencias. Ese testigo fue citado como testigo de cargo a petición del fiscal pero no compareció al juicio. El acusado insistió en que se citara para que decla-rara como testigo de defensa. Considero que debió accederse a ello, por lo que revocaría la sentencia apelada y ordenaría la celebración de. un nuevo juicio.
—O—